Citation Nr: 0406757	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 21, 
1996, for the award of improved pension benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

The instant appeal as to the PTSD claim arose from a 
September 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a claim for 
service connection for PTSD.  In fact, the claim was a claim 
to reopen a claim of service connection for PTSD based upon 
new and material evidence.  In its December 2000 decision, 
the Board found new and material evidence had been presented, 
and the issue was remanded for further development.  The 
earlier effective date claim arose from a June 1999 rating 
decision which implemented the Board's April 1999 decision 
which granted a claim for entitlement to a permanent and 
total disability rating for pension purposes.  The June 1999 
decision assigned an effective date of October 21, 1996.

The appeal as to the earlier effective date is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003); 
38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of PTSD, a 
substantially complete application was received on February 
28, 1995.  Thereafter, in a rating decision dated in January 
1996, that issue was denied.  Only after that rating action 
was promulgated did the AOJ, on April 2001 and June 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Notice was provided 
to the appellant by means of VA letters dated in April 2001 
and June 2002 as well as by a Supplemental Statement of the 
Case (SSOC) in September 2003. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 and 
June 2002 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In a March 1995 letter, the 
veteran had been asked to submit evidence tending to show 
that his PTSD was incurred in or aggravated by service with 
symptoms continuing to the present.  A February 16, 1996, 
letter from the RO requested that the veteran provide 
evidence of his stressors and that he be as specific as 
possible.  In his first VCAA letter, dated April 23, 2001, 
the veteran was requested to furnish medical evidence that he 
currently has PTSD that is related to a stressful event he 
experienced in service.  He was also asked to tell VA about 
any other evidence that he wanted VA to try and get for him, 
and he was requested to identify the vessels to which he was 
assigned in July, August and September 1971.  Finally, in the 
second, June 7, 2002, VCAA letter, he was requested to 
furnish individual names, unit companies, battalions and 
regiments along with the specific month or operation for each 
of his reported stressful events.  He did not provide further 
information in response to that request.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to VA's duty to assist the veteran, the RO 
obtained the VA and private treatment records identified by 
him.  The RO obtained copies of the veteran's service 
personnel file from the NPRC.  The RO requested confirmation 
of stressors from the United States Marine Corps 
Headquarters, and the response was associated with the claims 
folders.  The RO requested deck logs from two vessels from 
the service department and when a negative response was 
received, the RO requested the deck logs from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
When a negative response was received from the USASCRUR, the 
records were requested from the Marine Corps Historical 
Center (MCHC).  When the MCHC responded that VA's Deputy 
Director, Compensation and Benefit Service had the records, 
further attempts were made to develop any records.  Finally, 
records were developed from the National Archives and Records 
Administration.  When management was unable to resolve the 
source issue, VA employees made further efforts to confirm 
the reported stressors, and their development is documented 
in the claims folders.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a medical examination was 
prepared in March 1996.  The examiner diagnosed the veteran 
with PTSD.  Further medical examination or opinion is not 
necessary because, as explained in detail below, the evidence 
of record does not indicate that the veteran's PTSD may be 
associated with his active service.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, service personnel records, VA 
treatment records, and his contentions.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran must fulfill additional regulatory requirements 
before service connection for PTSD may be granted.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  64 Fed. Reg. 32807 et seq. 
(June 19, 1999).  Prior to June 18, 1999, to establish 
service connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  Effective June 18, 1999, 
service connection for PTSD must include medical evidence 
diagnosing the condition, a link, established by medical 
evidence between the current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
stressor occurred. See 38 C.F.R. § 3.304(f) (2003).  

As the RO has adjudicated the current claim under both the 
old and the new regulations, the appellant will not be 
prejudiced by a decision on the merits at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The most notable change in 
the new regulation is that a "clear" diagnosis was no 
longer required.  The change in the law does not impact this 
case, however, as the ultimate question in this case focuses 
on the requirement for credible supporting evidence of a 
claimed stressor, which did not change.  

The regulation, 38 C.F.R. § 3.304(f), was amended again in 
March 2002; however, those amendments addressed claims for 
service connection of PTSD resulting from personal assault.  
67 Fed. Reg. 10330, 10332, (Mar. 7, 2002).  Therefore, they 
do not apply to this appeal.  

The Board will begin its analysis by determining whether the 
veteran has satisfied the stressor requirement.  "If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  Id.  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran's attorney has argued that the veteran was in 
combat.  As support for this conclusion, he notes the 
veteran's service records show his military occupation 
specialty (MOS) as a mortman and his primary duties as 
rifleman and team leader.  Further, his service personnel 
records indicate that on three separate occasions the veteran 
participated in ready operations within the contiguous waters 
of the Republic of Vietnam.  His attorney also noted that the 
veteran reported being under fire when he was in North 
Vietnam; he learned of the death of a close friend in the 
war; and he saw many dead soldiers and civilians.  His 
attorney further reported that the veteran's friend died in 
February 1971.

However, none of these facts establishes that the veteran 
engaged in combat with the enemy.  The Board acknowledges the 
veteran's service personnel records show his MOS and primary 
duties as listed above.  However, these duties do not 
establish that the veteran engaged in combat with the enemy.  
This is so because, for much of the time the veteran had this 
MOS and the noted primary duties, he was stationed at Camp 
Pendleton, in the continental United States, where he clearly 
did not engage in combat with the enemy.  Moreover, the 
veteran has reported that he served on guard duty during his 
period of service in the environs of Vietnam.

The Board also acknowledges that those records show 
participation in ready operations, as stated above, for a 
period of 2 days for each occasion.  However, these records, 
standing alone, to not establish that the veteran engaged in 
combat.  Further, records from the National Archives and 
Records Administration note that the last time a United 
States ship was fired upon was in 1970, and the veteran's 2-
day periods of operations in the contiguous waters of Vietnam 
all occurred in 1971.

The Board will also concede that the veteran had a friend who 
died in Vietnam in February 1971.  The Board notes that the 
United States Marine Corps (USMC) was unable to confirm the 
death of that individual, perhaps due to the fact that the 
soldier's last name was spelled several different ways in 
different documents in the claims folder.  However, this fact 
does not establish that the veteran engaged in combat.  The 
veteran has not asserted that he saw his friend die, and in 
fact, his statements indicate that he was told of the 
friend's death when he was stationed in Japan.  See veteran's 
statement received March 26, 1996.

The veteran has also reported that he was under enemy fire in 
North Vietnam; that he was involved in amphibious marine 
assault patrols; and that his patrol boat ran over a Chinese 
man and he saw the man's organs.  However, his service 
personnel records do not show that he was ever stationed in 
North Vietnam.  Moreover, the USMC has reported that the 
veteran's records did not show that he was on a Marine 
amphibious patrol boat.  See correspondence from USMC 
received by RO on August 29, 2001.  

The preponderance of the evidence weighs against the 
conclusion that the veteran was ever engaged in combat with 
the enemy.  Significantly, the record shows that the veteran 
denied being in combat numerous times.  A December 1992 VA 
treatment record noted "no combat."  A January 1993 VA 
examination noted "[h]e claims no combat experience when 
asked."  The only contradictory piece of evidence is a 
September 1994 social work not which simply notes "combat-
yes".  However, that same month a more detailed report of 
military history noted that the veteran was technically 
assigned to Vietnam for one tour, "but this was strictly 
shipboard service assisting in troop pull out with no actual 
combat . . . ."  In addition, he reported during a March 
1996 VA mental disorders examination that he had no combat.


Lastly, the Board has reviewed the veteran's service medical 
records.  These records do not show any combat-related 
complaints, treatment, or diagnosis.  

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence 
which could support such a finding, and there is substantial 
evidence which supports a conclusion that he did not 
participate in combat.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The record shows that the veteran has repeatedly 
denied being in combat, that he was never physically on 
Vietnamese soil, that he only was in the waters contiguous to 
that country for a total of 6 days during his period of 
service, and that the ships he was on at that time did not 
come under fire.  Accordingly, his statements and testimony 
concerning the alleged stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  Id.

The veteran has also reported several other non-combat 
stressors, namely, a helicopter in which he was flying almost 
landed in a body of water, jumping and swimming exercises, 
and seeing wounded servicemen in a hospital in Japan.  The 
Board further finds that none of the other evidence in the 
claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that any of the veteran's 
claimed stressors actually occurred.  Corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288- 291 (1994); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  As noted above, the veteran has been 
requested several times to provide more detailed information 
in order to corroborate his stressors and he has not done so.  
The duty to assist does not attach where the claimant does 
not adequately identify relevant records.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002). 

In this regard, the Board notes that a number of VA mental 
health care providers have accepted the veteran's reports of 
"combat" in Vietnam.  However, credible supporting evidence 
of the occurrence of an in-service stressor cannot consist 
solely of after-the-fact reports of such stressors by the 
veteran to a medical care provider, even where the provider 
expresses "no doubts as to [the veteran's] honesty in his 
reports."  See Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  As the Board finds that the stressor requirement has 
not been satisfied in this case, it will not reach the other 
requirements listed in 38 C.F.R. § 3.304(f).  

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection in this case and, accordingly, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for PTSD is 
denied.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his attorney, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  As part of that notice, VA is required to indicate 
which information and evidence, if any, the claimant is 
required to provide to VA and which information and evidence, 
if any, VA will attempt to obtain on his behalf.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5103(a) 
(West 2002)); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
applies to earlier effective date claims, and that it may 
require VA to notify the claimant that evidence of an earlier 
filed claim is necessary to substantiate the claim.  Huston 
v. Principi, 17 Vet. App. 195, 202-03 (2003).  Cf. VAOPGCPREC 
8-2003 (Dec. 22, 2003) (if VA issues a claimant a VCAA notice 
letter in connection with a claim for service connection, and 
that claim is granted, a separate notice letter need not be 
furnished with respect to downstream issues first raised in 
the NOD, such as the veteran's entitlement to an earlier 
effective date or higher initial rating).  In the present 
case, the record shows that the veteran has never been issued 
a VCAA notice letter in connection with any aspect of the 
pension claim.  Accordingly, a remand is required for 
corrective action.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The RO should issue the veteran and 
his attorney a VCAA notice letter in 
connection with the earlier effective 
date claim here on appeal.  They should 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim; which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  They should also be notified 
that the claimant should provide any 
evidence in his possession that pertains 
to his claim.  The notice letter should 
include language informing the veteran 
that he can substantiate his claim in any 
one of three ways:  (i) he can seek to 
have prior denials of his claims for 
pension revised or reversed on grounds of 
clear and unmistakable error (CUE); in 
order to do so, he must do more than 
assert mere disagreement with the way the 
AOJ weighed or evaluated the evidence, 
and must demonstrate more than VA's 
failure to fulfill its duty to assist; 
generally, he must show that the correct 
facts, as they were known at the time of 
the prior decision, were not before VA, 
or that the statutory or regulatory 
provisions that then existed were 
incorrectly applied; or (ii) absent a 
showing of CUE he can demonstrate that he 
has continuously prosecuted (i.e., 
perfected a timely appeal of) the RO's 
July 1993 or January 1996 denials of 
nonservice-connected pension; that one or 
more formal or informal applications to 
reopen the claim were received sometime 
after July 23, 1993, or January 22, 1996, 
(the date of the RO decisions previously 
disallowing the claim) and before October 
21, 1996, (the date of the application 
underlying the April 1999 grant); and 
that he satisfied the requirements for an 
award of service connection during that 
time frame.

2.  The RO should then take adjudicatory 
action on the claim here on appeal.  If 
any benefit sought remains denied, the RO 
should furnish the veteran and his 
representative a supplemental SOC (SSOC).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of 


all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



